Exhibit 17.1 Eco-Tek Group, Inc. 15-65 Woodstream Blvd. Woodbridge, Ontario, Canada L4L 7X6 To the Board of Directors of Eco-Tek Group, Inc.: I, Ronald Kopman, hereby resign as Chief Executive Officer, Chief Financial Officer and Director of Eco-Tek Group, Inc. (the “Company”), effective as of 8:00 A.M., C.S.T., May 29, 2013.As a result of my resignation, I no longer hold any officer or Director position whatsoever with the Company or any of its subsidiaries. Dated:May , 2013 Very truly yours, /s/ Ronald Kopman Ronald Kopman
